LEAHY, Chief Judge.
On June 4, 1956, in the action of American Securit Company v. Shatterproof Glass Corporation, Civil Action 1691, this Court ordered the deposition which was to be taken of Robert Ingouf, Vice President and Treasurer of plaintiff, sealed and filed with the Court to be opened only upon its Order.
There is pending in Indiana plaintiff’s action against Hamilton Glass Company and Edith Building Corporation of Indiana and other defendants for infringement of patents, some of which are in issue here. Hamilton Glass Company and Edith Building Corporation, having taken the deposition of Ingouf in that action, now petition this Court to make available his deposition taken here in order to “compare the answers given by the deponent in two different depositions on the same subject matter for possible admissions or contradiction, and also for obtaining further evidence in the Indiana suit.”
The entry of a secrecy order under Fed.Rules Civ.Proc. rule 30(b), 28 U.S.C., is a matter within the Court’s sound discretion and, once entered, subject to modification when deemed advisable by the Court. Argument having been heard and briefs filed, I am convinced that petitioners are interested persons and may have access to the deposition in question. The following order is hereby entered:
Order
A copy of the deposition of Robert Ingouf in American Securit Company v. Shatterproof Glass Corporation, Civil Action No. 1691, is hereby ordered to be made available for examination for petitioners only, and no other party or person, with the following additional limitations :
(a) That counsel for petitioners not divulge the contents thereof to any person or party, except as to those portions contradictory of other depositions or evidence in the Indiana suit of American Securit Company v. Hamilton Glass Company, Edith Building Corporation of Indiana, et al., Civil Action No. TH 55-C-37, or furnishing facts relevant to obtaining additional evidence in said suit;
(b) That the same may be used in its entirety for purposes of framing interrogatories upon any subsequent deposition of any officer, agent or director of plaintiff, taken in said suit;
(c) That jurisdiction over petitioners be retained by this Court for the purpose of insuring good faith compliance by them with the conditions of this order.